Title: From James Madison to George Davis, 16 July 1806
From: Madison, James
To: Davis, George



Sir.
Dept: of State, July 16th: 1806.

I have received your letter of the 13th: inst: It is necessary in order to preclude any possible misconception, to observe that but two thousand dollars will be alowed by way of outfit, which may be referred either to your Agency at Tunis or your appointment to Tripoli; but this one sum, together with the manner in which your Salary is made to commence, not as is customary from the time of your departure, but the date of your commission, is extinguishing every further claim.  The sum of two thousand dollars therefore contained in the estimate under the head of contingencies is not meant to cover the expenses of your Voyage to Tripoli, which are to be borne by yourself: that item in the estimate was prepared for unforeseen expenses of a public nature at Tripoli.  Should you not receive other funds from the UStates or an arrangement of a credit in Europe, you are to draw upon the Consul General after the monies placed in your hands are expended.
The Official bond enclosed in your letter is executed in the sum of two thousand instead of five-thousand dollars; it is therefore returned with another blank to be executed in the latter sum.  I am &c:

James Madison.

